DISMISS and Opinion Filed September 13, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00958-CV

                           FRIEDA WESSON BOSH, Appellant
                                       V.
                         CHRISTOPHER WESSON BOSH, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-01821

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Appellant appeals from a summary judgment granted in favor of appellee. Before the Court

is appellee’s August 27, 2018 motion to dismiss the appeal for want of jurisdiction. Appellee

contends the appeal should be dismissed because appellant’s notice of appeal was untimely.

Appellant did not file a response to the motion.

       Without a timely post-judgment motion extending the appellate timetable, a notice of

appeal is due thirty days after the date the judgment is signed. See Tex. R. App. P. 26.1.

A request for findings of fact and conclusions of law will extend the time for perfecting an appeal

if they are required by the rules of civil procedure or may properly be considered by the appellate

court. See TEX. R. APP. P. 26.1(4). Such a request extends the time for filing a notice of appeal

only where a judgment is rendered following an evidentiary hearing. See IKB Industries, Ltd. v.
Pro–Line Corp., 938 S.W.2d 440, 443 (Tex. 1997). A request for findings of fact and conclusions

of law following a summary judgment is not appropriate and does not extend appellate

deadlines. See Linwood v. NCNB Tex., 885 S.W.2d 102, 103 (Tex. 1994) (per curiam). Without

a timely filed notice of appeal, this Court lacks jurisdiction. See Tex. R. App. P. 25.1(b).

       The trial court signed the summary judgment on June 25, 2018. Appellant filed a request

for findings of fact and conclusions of law. Because the trial court granted a summary judgment,

the request for findings was inappropriate and did not extend the time to file a notice of appeal.

See Linwood, 885 S.W.2d at 103; TEX. R. APP. P. 26.1(4). Accordingly, the notice of appeal was

due on July 25, 2018, thirty days after the date the judgment was signed. Appellant filed a notice

of appeal on August 22, 2018.

       Because the notice of appeal was untimely, this Court lacks jurisdiction over this appeal.

We grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(a). We deny

appellee’s request for damages for frivolous appeal.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



180958F.P05




                                                –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 FRIEDA WESSON BOSH, Appellant                    On Appeal from the 193rd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00958-CV       V.                      Trial Court Cause No. DC-18-01821.
                                                  Opinion delivered by Chief Justice Wright.
 CHRISTOPHER WESSON BOSH,                         Justices Evans and Brown participating.
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CHRISTOPHER WESSON BOSH recover his costs of this
appeal from appellant FRIEDA WESSON BOSH.


Judgment entered September 13, 2018.




                                            –3–